DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1, 6, 16, and 17 in the reply filed 1 April 2022 are acknowledged and accordingly the rejections to each of claims 1-19 under 35 U.S.C. 112 for the reasons outlined in the last office action mailed 24 December 2021 are hereby withdrawn as moot.

Response to Arguments
Applicant’s arguments, see first page, last paragraph and second page through second paragraph, page 3, of Applicant’s remarks, filed 1 April 2022, with respect to claims 1-19 have been fully considered and are persuasive. Accordingly, the rejections of claims 1-19 have been withdrawn. 
In particular, Applicant’s arguments regarding Finnegan have been considered and are persuasive, especially wherein Applicant argues that “no fluid can pass through the disk at all” and that “the disk 46 cannot be porous”. Accordingly, the rejection to claim 1 for the reasons indicated in the last office action mailed 24 December 2021 is hereby withdrawn.


Reasons for Allowance
Claims 1, 3-13, 15, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a device for detecting pressure variation in a fluid comprising a wall, wherein the wall is porous and its porosity is chosen to allow pressure to be balanced between an inside and an outside of the chamber, when considered in combination with the other limitations recited in the claim.
In particular, upon further search and consideration of the claim in light of the amendments in the reply filed 1 April 2021, Praharaj et al. US PG-PUB 2020/0200611 (hereafter Praharaj) appears to be the closest available prior art and discloses at least a device (100; figs. 1 and 2) for detecting a pressure variation in a fluid (¶ 38) comprising a wall (106), wherein the wall is porous (¶ 37), but fails to disclose or suggest that the porosity is chosen to allow pressure to be balanced between an inside and an outside of the chamber of the device but instead has pores that remain closed when exposed to a pressure below a predefined pressure and only open when the pressure exceeds a predefined pressure and thus is not considered to meet the claim limitations of allowing pressure to be balanced between an inside and outside of the chamber.
As to claims 3-13, 15, 16, and 18-19: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
As to claim 20: The claim recites the feature objected to as allowable as indicated in the last office action mailed 24 December 2021 and therefore is indicated allowable for similar reasons but is not repeated herein for brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856